Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2016

                                      No. 04-15-00806-CR

                                Michael Wilfred LAFLAMME,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2013CRW160-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

                                         ORDER
      Appellant’s retained counsel, Ms. Angela Moore, filed appellant’s brief on August 23,
2016. The State filed its brief on October 12, 2016.

        On October 5, 2016, Ms. Moore filed a Motion to Withdraw as Attorney of Record. We
remanded the cause to the trial court for it to make appropriate findings and rulings. In
accordance with our order, the trial court conducted a hearing on October 27, 2016 and (1)
granted Ms. Moore’s motion to withdraw, (2) found that appellant desired to prosecute his
appeal, and (3) allowed appellant to represent himself in this appeal.

         In the meantime, appellant has filed a pro se motion for an extension of time in which to
file a response to the State’s brief and a pro se Motion to File Amendment to Appellant’s Brief.
The motions are GRANTED. Appellant’s pro se amended brief, which may also respond to
the State’s brief, is due no later than December 7, 2016.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court